         Case 1:14-cr-00332-PAE Document 142 Filed 06/25/20 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                       14-CR-332 (PAE)
                        -v-
                                                                          ORDER
 HARRY HUESTON,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an application on behalf of defendant Harry Hueston seeking his

compassionate release from Federal Correctional Institution (“FCI”) Otisville pursuant to

18 U.S.C. § 3582(c), in light of the risk that the COVID-19 pandemic presents for inmates. See

Dkts. 135 at 2–3 (“Def. Ltr.”), 141 (“Def. Mem.”).

       On April 9, 2014, Hueston and his co-defendants John Garner and Dennis Furse invaded

the home of a suspected narcotics trafficker. See Dkt. 81 (“Sent. Tr.”) at 19; Gov’t Mem. at 1.

During his arrest, Hueston’s leg was injured. See Def. Mem. at 2. On September 30, 2015,

following Hueston’s guilty plea to one count of conspiracy to commit Hobbs Act robbery, the

Court sentenced Hueston to 180 months’ imprisonment followed by three years’ supervised

release. See Sent. Tr. at 2, 27. Hueston contends that he has served almost five years of his 15-

year sentence, Def. Mem. at 10; the Government acknowledges that Hueston’s projected date of

release for good behavior is April 10, 2027. See Gov’t Mem. at 2. Assuming Hueston earns

maximum good-time credits release, he has served about 40 percent of his sentence. Id.

       On May 14, 2020, Hueston filed a request for compassionate release, in light of his

medical conditions, with the warden of FCI Otisville. Def. Mem. at 1; see also id., Ex. C. On
         Case 1:14-cr-00332-PAE Document 142 Filed 06/25/20 Page 2 of 8



May 18, 2020, the warden denied Hueston’s request. Gov’t Mem., Ex. 1. On May 20, 2020, the

Court received a pro se letter from Hueston, seeking early release in light of the COVID-19

pandemic. See Def. Ltr. The Court directed Hueston’s trial counsel to file a letter in support of

that application and that the Government thereafter submit a letter setting forth its position.

Dkt. 135 at 1. On May 26, 2020, Hueston’s counsel asked for a brief adjournment of those

deadlines to ensure Hueston had administratively exhausted his remedies. See Dkt. 137. On

May 27, 2020, the Court granted that extension. Dkt. 138. On June 17, 2020, in accord with that

schedule, Hueston’s counsel filed a memorandum in support. On June 19, 2020, the Government

filed its response.

        Hueston asks the Court to reduce his sentence to time served, on account of the risk

COVID-19 poses to him. Def. Mem. at 1. Specifically, he suffers from high blood pressure, a

torn left patellar tendon––stemming from the injury to his leg during his arrest––that required

surgery, and an arm injury from overuse that had been treated with corticosteroids. Id. at 1–3. In

his pro se letter, Hueston also states that he is a “borderline diabetic.” Def. Ltr. The

Government opposes Hueston’s early release. See Gov’t Mem. at 1. It argues that Hueston’s

motion should be denied because Hueston has not presented an extraordinary and compelling

reason justifying his release, is a danger to the community, and has yet to serve half of his

sentence. See id. at 5–13.1

        Under 18 U.S.C. § 3582(c)(1)(A), “upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf,” a court may reduce such defendant’s sentence if it finds that




1
  The Government does not contend that Hueston has failed to exhaust his administrative
remedies.
                                                  2
         Case 1:14-cr-00332-PAE Document 142 Filed 06/25/20 Page 3 of 8



“extraordinary and compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A)(i). The Court must also consider the “factors set forth in section

3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A).

       Congress tasked the Sentencing Commission with identifying the circumstances that are

sufficiently extraordinary and compelling to justify a reduction in sentence. United States v.

Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. 2020) (quoting 28 U.S.C. § 994(t)). Relevant here,

the Commission’s policy statement and its corresponding commentary on § 3582(a)(1)(A) state

that a court may reduce a sentence for “extraordinary and compelling reasons,” including where

the defendant is “suffering from a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.”2 U.S.S.G.

§ 1B1.13(1)(A) & cmt. n.1(A). The defendant must also not be a danger to the community and

the reduction must be consistent with the Commission’s policy statement. Id. § 1B1.13(2)–(3).

       The first of these factors favors, to a degree, Hueston’s early release. The COVID-19

pandemic is extraordinary and unprecedented in modern times in this nation. It presents a clear

and present danger to free society for reasons that need no elaboration. Further, the crowded

nature of federal detention centers presents an outsize risk that the COVID-19 contagion, once it




2
  U.S.S.G. § 1B1.13(1)(A) references only “a motion of the Director of the Bureau of Prisons”
because it has not yet been updated to reflect the First Step Act of 2018, Pub. L. No. 115-391,
132 Stat. 5194, which allows defendants independently to seek compassionate release relief from
federal courts. See Ebbers, 432 F. Supp. 3d at 422–23, 427.
                                                  3
         Case 1:14-cr-00332-PAE Document 142 Filed 06/25/20 Page 4 of 8



gains entry, will spread.3 And, realistically, a high-risk inmate who contracts the virus while in

prison will face challenges in caring for himself. For these reasons, in the past months,

numerous courts, including this one, have ordered the temporary release of inmates held in

pretrial or presentencing custody4 and, in more limited instances, the compassionate release of

high-risk inmates serving federal sentences.5

       The Government disputes that Hueston is at a significantly heightened risk—i.e., whether

he is materially more vulnerable to the effects of COVID-19 than an average (non-high-risk)




3
  See Timothy Williams, et al., ‘Jails Are Petri Dishes’: Inmates Freed as the Virus Spreads
Behind Bars, N.Y. Times (Mar. 30, 2020, updated May 20, 2020),
https://www.nytimes.com/2020/03/30/us/coronavirus-prisons-jails.html; see also United States v.
Nkanga, No. 18 Cr. 713 (JMF), 2020 WL 1529535, at *1 (S.D.N.Y. Mar. 31, 2020) (citing
Interim Guidance on Mgmt. of Coronavirus Disease 2019 (COVID-19) in Correctional and
Detention Facilities, Ctrs. for Disease Control and Prevention 2 (Mar. 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-detention.pdf)
(highlighting danger faced by those in jails and prisons).
4
  See, e.g., United States v. Chandler, --- F. Supp. 3d ---, No. 19 Cr. 867 (PAC),
2020 WL 1528120, at *1–3 (S.D.N.Y. Mar. 31, 2020) (granting bail application, pursuant to
18 U.S.C. § 3142(i), of defendant charged with being a felon in possession of a firearm); United
States v. McKenzie, --- F. Supp. 3d ---, No. 18 Cr. 834 (PAE), 2020 WL 1503669, at *2–3
(S.D.N.Y. Mar. 30, 2020) (granting bond pending sentencing, pursuant to 18 U.S.C. § 3145(c),
to defendant who had pleaded guilty to single count of assault with a deadly weapon and had
previously been released on bond); United States v. Witter, No. 19 Cr. 568 (SHS), Dkt. 40 at 2–3
(S.D.N.Y. Mar. 26, 2020) (granting bond pending sentencing, pursuant to § 3145(c), to
defendant who had pleaded to a narcotics offense); cf. United States v. Stephens,
--- F. Supp. 3d ---, No. 15 Cr. 95 (AJN), , 2020 WL 1295155, at *3 (S.D.N.Y. Mar. 19, 2020)
(granting defendant’s request for reconsideration of bail conditions and releasing him to home
confinement, while noting that, in the alternative, § 3142(i) would necessitate his temporary
release).
5
 See, e.g., United States v. Brown, No. 18 Cr. 390 (PAE), Dkt. 472 at 4–7 (S.D.N.Y. June 17,
2020) (ordering compassionate release of 65-year-old defendant with several high-risk medical
conditions who was not a danger to the community); United States v. Jasper, No. 18 Cr. 390
(PAE), Dkt. 441 at 2–4 (S.D.N.Y. April 6, 2020) (ordering compassionate release of defendant
with an immune-inflammatory disease who had served all but 34 days of a four-month sentence);
see also infra n.6.


                                                 4
         Case 1:14-cr-00332-PAE Document 142 Filed 06/25/20 Page 5 of 8



inmate at FCI Otisville. Specifically, the Government notes that high blood pressure alone does

not raise an individual’s COVID-19 risk; that Hueston’s orthopedic issues do not make him more

susceptible to COVID-19; that he has not recently or consistently taken corticosteroids (having

last been prescribed them for 12 days in January 2019); and that Hueston’s medical records do

not support his claim to have “borderline diabetes.” See Gov. Mem. at 5–7. The Court assumes

arguendo that Hueston’s medical conditions put him at somewhat higher risk than the average

inmate, while recognizing that these conditions are far less acute than those of many inmates

who have successfully sought release in light of the pandemic.

        Nevertheless, even viewing this factor in Hueston’s favor, a reduction in his sentence is

not supported under the § 3553(a) factors for two independent reasons.

        First, the Court cannot find that Hueston “is not a danger to the safety of any other person

or to the community,” U.S.S.G. § 1B1.13(2), as is required for compassionate release. Hueston’s

conduct in this case gravely endangered public safety. As the Court recounted at sentencing,

Hueston and his co-defendants “committed a truly violent and awful home invasion” involving

placing “a gun to the head of an individual . . . holding a one-year-old baby” and later to the head

of the baby, and threatening “to blow the baby’s head off if he did not stop crying.” Sent. Tr.

at 19. Hueston personally beat up one of the victims; the attack stopped only when the

defendants heard police sirens. Id. As the Court recognized, such conduct, apart from being

sadistic, “is extraordinarily serious. It [is] as serious as it gets or awful close. It is horrifying.”

Id. at 20. This incident was also not the first time that Hueston had been a threat to public

safety––he is a career offender with a long criminal record of violent offenses, including

attempted robberies and possession of a firearm during a drug trafficking crime. See id.




                                                    5
         Case 1:14-cr-00332-PAE Document 142 Filed 06/25/20 Page 6 of 8



at 21–22. For these reasons, the Court, at sentencing, found that specific deterrence necessitated

a meaningful sentence along the lines of the sentence imposed, as none of Hueston’s earlier

terms in prison had “served as an effective wake-up call.” Id. at 22. The same logic applies

now. The Court cannot find today that the vastly shorter sentence Hueston seeks is compatible

with public safety.

       Independently, the Court cannot find that the application of the § 3553(a) factors favors

Hueston’s release after service of approximately 40% of his announced sentence. To be sure,

one § 3553(a) factor, “the need to provide the defendant with needed . . . medical care,” does

weigh in Hueston’s favor. See 18 U.S.C. § 3553(a)(2)(D). His health is compromised such that

he is at a somewhat heightened risk for COVID-19, and his leg injury, although not a condition

that COVID-19 aggravates, conceivably may impede Hueston’s ability to care for himself were

he to take ill. See § 1B1.13(1)(A) & cmt. n.1(A).

       The Court, however, already took Hueston’s physical impairment into account in

fashioning the original sentence, but found it, while worthy of sympathy, not “a persuasive

reason to impose any different length prison sentence.” Sent. Tr. at 27. And in any event, the

§ 3553(a) factors that demanded a lengthy sentence are far more consequential to the just

outcome in Hueston’s case: to wit, “the nature and circumstances of the offense,” “the need for

the sentence imposed to reflect the seriousness of the offense, to promote respect for the law . . .

to provide just punishment for the offense . . . to afford adequate deterrence to criminal conduct,”

and “to protect the public from further crimes of the defendant.” See 18 U.S.C. § 3553(a). The

unusual gravity of Hueston’s crimes requires a meaningful sentence to protect the public from

further violence; to reflect just punishment for these crimes; and to deter others from committing

similar “violent and horrific” acts. See Sent. Tr. at 19. For the reasons discussed in detail at



                                                  6
            Case 1:14-cr-00332-PAE Document 142 Filed 06/25/20 Page 7 of 8



Hueston’s sentencing, the Court found that a term of 180 months’ imprisonment, within the

Guideline range of 151 and 188 months, was necessary to achieve those goals. See Sent. Tr. at 5,

27. Reducing his sentence by more than half would badly disserve these important § 3553(a)

factors.

           Relevant too to the application of the § 3553(a) factors today, Hueston’s case stands in

sharp contrast to those in which the Court has ordered the release of heightened-risk inmates. In

a number of cases, where an inmate seeking release had served most of his or her term of

incarceration, this Court has found that a fresh assessment of the § 3553(a) factors justified early

release.6 Hueston, on the other hand, is not yet at the midway point of his sentence.7

           Accordingly, finding that Hueston continues to pose a danger to the community and that

the § 3553(a) factors, in combination, do not support a reduction of his sentence, the Court

denies Hueston’s motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).




6
 See, e.g., United States v. Knox, No. 15 Cr. 445 (PAE), Dkt. 1088 (S.D.N.Y. April 10,
2020) (defendant had served all but seven months of an 88-month sentence and was eligible for
home confinement in two weeks’ time); Jasper, No. 18 Cr. 390 (PAE), Dkt. 441
(S.D.N.Y. April 6, 2020) (defendant had served all but 34 days of a four-month sentence and had
an immune-inflammatory disease); United States v. Hernandez, --- F. Supp. 3d ---,
No. 18 Cr. 834 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y. April 2, 2020) (defendant had served
17 months of a 24-months sentence).
7
  See, e.g., United States v. Nissen, No. 17 Cr. 477 (PAE), 2020 WL 2614825, at *3
(S.D.N.Y. May 22, 2020) (denying compassionate release motion and finding that a reduction of
a 27-month sentence to seven months would be “highly inconsistent” with the 3553(a) factors);
United States v. Butler, No. 18 Cr. 834 (PAE), 2020 WL 1689778, at *3 (S.D.N.Y. Apr. 7, 2020)
(denying compassionate release motion for recently sentenced defendant with asthma and a
cardiac condition who had served 15 months of 60-month sentence); United States v. Credidio,
No. 19 Cr. 111 (PAE), Dkt. 62 (S.D.N.Y. Mar. 30, 2020) (for similar reasons, denying
compassionate release motion for a defendant at heightened risk of COVID-19 who had served
just two months of a 33-month sentence).


                                                    7
         Case 1:14-cr-00332-PAE Document 142 Filed 06/25/20 Page 8 of 8



The Court also orders the Government to file a properly redacted version of its opposition to

Hueston’s motion on the docket of this case no later than June 26, 2020.

       The Clerk of Court is respectfully directed to terminate the motion pending at docket 141.

       SO ORDERED.

                                                       PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: June 25, 2020
       New York, New York




                                                8
